DETAILED ACTION
1.	Claims 25-44 of application 16/760,665, filed on 30-April-2020, are presented for examination.  Claims 1-24 were cancelled by the Preliminary Amendment received on the same date. The IDSs received on 30-April-2020, 29-July-2022 and 27-October-2022 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 40-44 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.  The following is a list of the specific rejections: 
	Claim 40:  The claimed feature for “by means of a change in s distance of the two accelerating rollers”  is not clearly understood, because it is not clear what “s distance” the claim is referring to.  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.
	Claims 41-44 are rejected for being dependent upon a rejected base claim.

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 25, 27-28 and 32-34 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Behnke et al, USP Publication 2006/0272307. 
	
3.3	Behnke discloses:
Claim 25:  A threshing method for harvesting grain crops [¶0033], wherein grains are separated from harvested material, comprising: 
gathering harvested material in a direction against a direction of working travel, the harvested material including grain crops and admixtures [0035 (crop material is cut by the mowing unit); Fig. 1 (2)]; 
after the gathering process, feeding harvested material to a threshing phase [0035 (The crop material is then conveyed via a header auger and a feed rake in a feeder housing 3 to the inlet of threshing mechanism 4); see Fig. 1]; 
processing the harvested material during the threshing phase such that essential, dischargeable admixtures are separated from the grain crops [0036 (The crop material is threshed, i.e., beaten and/or crushed, by the beater bars of cylinder 6, a grain-chaff mixture falling downward through concave 8 and being subsequently guided via a capture and guide floor 14 to cleaning unit 10 in order to separate the grains from the admixtures, i.e., stalk and chaff parts.); see Fig. 1] 
feeding a grain/chaff stream to a final cleaning [0040 (The particles in cleaning unit 10 that initially fall, at the rear end, through the sieve openings of upper sieve 12 are typically heavier particles, i.e., particles that contain a grain particle that has not been fully separated from other components of the grain are returned to threshing mechanism 4 as tailings via a tailings elevator 19.); see Fig. 1]; 
during at least one phase preceding the final cleaning, imparting a transport movement to the grain/chaff stream, the transport movement having a component in a vertical direction and a component in the direction of working travel [see Fig. 1 (19) which shows a tailings elevator having a vertical component as well as a component in the direction of travel (i.e. forward]; and 
collecting the grain crops generally free of residual admixtures [0039 (The grain that passes through both sieves 12, 13 of cleaning unit 10 falls to a first capture and guide floor 16 and is conveyed to a grain-delivery auger. The grain is then conveyed by an elevator 18 into a grain tank 20 of combine harvester 1); see Fig. 1 (20)].

Claim 27:  wherein: the grain/chaff stream is fed to the final cleaning in one or more directions for the discharge of the chaff, and the grain/chaff stream is guided during the final cleaning in respective axes of movement in or against the direction of working travel [0040 (The particles in cleaning unit 10 that initially fall, at the rear end, through the sieve openings of upper sieve 12 are typically heavier particles, i.e., particles that contain a grain particle that has not been fully separated from other components of the grain are returned to threshing mechanism 4 as tailings via a tailings elevator 19, the tailings elevator having a vertical component as well as a component in the direction of travel (i.e. forward); 0041 (The straw and a certain percentage of waste grain also travel via tray-type shaker 9 to the rear end 24 of combine harvester 1, from where they are ejected.); see Fig. 1].

Claim 28:  wherein: the collecting step comprises introducing grain of the grain/chaff stream into at least one collecting container located at a top in relation to the gathering and threshing [0039 (The grain that passes through both sieves 12, 13 of cleaning unit 10 falls to a first capture and guide floor 16 and is conveyed to a grain-delivery auger. The grain is then conveyed by an elevator 18 into a grain tank 20 of combine harvester 1); see Fig. 1 (20)]; 
further comprising discharging chaff of the grain/chaff stream in one or more separation phases before the grain is introduced into the collecting container [0037 (the threshed crop flow is directed by impeller 7 to tray-type shaker 9, via which the grain and any short straw and chaff located in the crop flow is separated out. Via a further capture and guide floor 15, the grain, short straw and chaff also reach cleaning unit 10, where the grain is separated from the short straw and chaff.)]; and 
the one or more separation phases comprising separating the chaff from the grain using a combination of wind winnowing and sieving [0038-0039 (The grain is separated from the non-grain compo-nents in cleaning unit 10 in a manner such that wind is blown through the sieve openings (holes, mesh, slits) into sieves 12, 13 using blower 11, the wind loosening the crop material directed over sieves 12, 13 and ensuring that the specifically lighter chaff and short-straw portions are separated out, while the heavy crop grains fall through the sieve openings.)].

Claim 32:  comprising: a threshing unit operable to draw in the harvested material fed by a cutting mechanism or similar intake [0035 (Using a reel of the cutting disc, the crop material is placed on mowing unit 2 and is cut using knives. The crop material is then conveyed via a header auger and a feed rake in a feeder housing 3 to the inlet of threshing mechanism 4.)], and to separate straw and the grain/chaff stream [0036 (The crop material coming out of feeder housing 3 is grasped by pre-acceleration drum 5 and pulled further by cylinder 6 through the threshing gap between cylinder 6 and concave 8. The crop material is threshed, i.e., beaten and/or crushed, by the beater bars of cylinder 6, a grain-chaff mixture falling downward through concave 8 and being subsequently guided via a capture and guide floor 14 to cleaning unit 10 in order to separate the grains from the admixtures, i.e., stalk and chaff parts.)]; 
an elevating conveyor interacting with the threshing unit in order to gather the grain/chaff stream, the elevating conveyor deflecting the grain/chaff stream and defining a conveying section directed upwards in relation to the threshing unit, in such a way that the grain/chaff stream has, at least in phases, the transport movement which has the component in the vertical direction and the component in the direction of working travel [0040 (The particles in cleaning unit 10 that initially fall, at the rear end, through the sieve openings of upper sieve 12 are typically heavier particles, i.e., particles that contain a grain particle that has not been fully separated from other components of the grain are returned to threshing mechanism 4 as tailings via a tailings elevator 19); see Fig. 1 which shows a tailings elevator having a vertical component as well as a component in the direction of travel (i.e. forward].

Claim 33:  wherein the elevating conveyor comprises one or more elevating conveyors provided on the threshing unit arranged close to the ground [0039 (The grain that passes through both sieves 12, 13 of cleaning unit 10 falls to a first capture and guide floor 16 (close to the ground) and is conveyed to a grain-delivery auger. The grain is then conveyed by an elevator 18 into a grain tank 20 of combine harvester 1); 0040 (The particles in cleaning unit 10 that initially fall (close to the ground), at the rear end, through the sieve openings of upper sieve 12 are returned to threshing mechanism 4 as tailings via a tailings elevator 19)].

Claim 34:  wherein the one or more elevating conveyors cooperate with at least one cross conveyor [0039 (the grain can be transferred to a trailer as necessary using a tank unloading conveyor 23.)].

Claim Objections
4.	In regard to the 35 U.S.C. § 102 rejection(s) noted above, claims 26, 29-31 and 35-44
are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
5.	The following prior art, discovered in an updated search and herein made of record is considered pertinent to Applicant’s disclosure, and consists of documents A-E on the attached PTO-892 Notice of References Cited.
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents B and C define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents D-E define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661